CaSe: 1218-Cr-OOlOQ-TSB DOC #Z 72-2 Filed: 12/10/18 Page: l Of l PAGE|D #Z 494

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA : Case No. 18-CR-109
v. Judge Timothy S. Black
ANDREY SHUKLIN, et al., ORDER

Defendants.

 

Upon the Government’s Application to for an Order Regarding the Return of Customer
Goods, and for the reasons set forth in that Application, the Court Orders as follows:

IT IS ORDERED that agents for the United States Department of Transportation
(“USDOT”) may coordinate with the owners or other representatives of EXtra Space Storage to
enter the premises and identify Merlinda Bal<er’s and Anil Kumar’s goods located in the following
storage location: EXtra Space Storage, 4723 S. Emerson Ave., Indianapolis, IN 46203, Unit 409.

lT lS ORDERED that agents for the USDOT may coordinate with the owners or other
representatives of Extra Space Storage and facilitate the return of customer property from the
storage unit listed above by entering the storage facility and permitting Merlinda Baker and Anil

Kumar, or their representatives, to retrieve their household goods from this location.

 

THE HONORABLE TIMOTHY S. BLACK
United States District Judge
Southern District of Ohio

 

